Citation Nr: 0912709	
Decision Date: 04/06/09    Archive Date: 04/15/09

DOCKET NO.  07-04 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for mild disc narrowing with 
scoliosis, L4-5, claimed as low back pain.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. R. Weaver, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 1969 to April 
1972 and July 1972 to January 1990.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, that declined to 
reopen a claim for service connection for a lumbar sprain.  

The Veteran presented testimony in support of his appeal 
during a hearing before the undersigned Veterans Law Judge in 
July 2008.  A transcript of that hearing has been included in 
the claims folder. 


FINDINGS OF FACT

1.	Service connection for mild disc narrowing and scoliosis, 
L4-5, claimed as low back pain, was denied in an unappealed 
March 1996 rating decision.

2.	Evidence received since the March 1996 rating decision is 
cumulative and redundant of the evidence of record at the 
time of the prior final denial and does not raise a 
reasonable possibility of substantiating the Veteran's claim.  


CONCLUSIONS OF LAW

1.	The March 1996 rating decision that denied service 
connection for mild disc narrowing and scoliosis, L4-5, 
claimed as low back pain, is a finally adjudicated claim.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.302, 20.1103 (2008).

2.	New and material evidence has not been received to reopen 
a claim for service connection for mild disc narrowing with 
scoliosis, L4-5, claimed as low back pain.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must provide notice to the claimant that: (1) 
informs the claimant about the information and evidence not 
of record that is necessary to substantiate the claim; (2) 
informs the claimant about the information and evidence that 
VA will seek to provide; and (3) informs the claimant about 
the information and evidence the claimant is expected to 
provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.159 (2008); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, in the context of a claim to reopen a previously denied 
claim for service connection, the notice requirements of 38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159 require VA to look at 
the bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  The Court further held that the 
failure to provide notice of what constitutes material 
evidence in this context would generally be the type of error 
that has the natural effect of producing prejudice because it 
would constitute a failure to provide a claimant notice of a 
key element of what it takes to substantiate a claim to 
reopen.

Here, the RO sent correspondence in April 2006 and a rating 
decision July 2006.  These documents met the requirements set 
forth by the Court in Kent and discussed specific evidence, 
the particular legal requirements applicable to the claim, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decisions.  VA made all efforts to 
notify and to assist the appellant with evidence obtained, 
the evidence needed, and the responsibilities of the parties 
in obtaining the evidence.  The Board finds that any defect 
of timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to the 
claimant's receipt of compliant notice.  There has been no 
prejudice to the appellant, and any defect in the timing or 
content of the notices has not affected the fairness of the 
adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in 
the November 2006 statement of the case.  A statement of the 
case or supplemental statement of the case can constitute a 
readjudication decision that complies with all applicable due 
process and notification requirements if adequate notice is 
provided prior to that adjudication.  Mayfield v. Nicholson, 
499 F.3d 1317 (Fed. Cir. 2007).  The provision of adequate 
notice prior to a readjudication, including in a statement of 
the case or supplemental statement of the case, cures any 
timing defect associated with inadequate notice or the lack 
of notice prior to the initial adjudication.  Prickett v. 
Nicholson, 20 Vet. App. 370 (2006).

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.  
Furthermore, the Board finds that if there is any deficiency 
in the notice to the Veteran or the timing of the notice it 
is harmless error.  Overton v. Nicholson, 20 Vet. App. 427 
(2006) (Board erred in relying on various post-decisional 
documents for concluding adequate notice was provided, but 
the Veteran was afforded a meaningful opportunity to 
participate effectively in the adjudication of his claims, 
and therefore the error was harmless).  

A finally adjudicated claim is an application that has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.302, 20.1103.  In 
the present appeal, service connection for mild disc 
narrowing and scoliosis, L4-5, claimed as low back pain, was 
originally denied in a March 1996 RO decision.  The Veteran 
did not file a timely appeal of that decision.  Thus, it 
became final and binding on him based on the evidence then of 
record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.200, 
20.1103. 

Under the applicable law, a finally adjudicated claim may 
only be reopened if new and material evidence is submitted.  
Manio v. Derwinski, 1 Vet. App. 140 (1991).  New evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with the previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The Veteran originally filed a claim for service connection 
for chronic lower back pain in July 1995.  He asserted that 
his disability began in 1974 after he hurt his back during a 
basketball game.  Service medical records demonstrated that 
the Veteran complained of and was treated for lumbar strains 
in January 1986 and September 1987.  However, no subjective 
complaint, objective clinical finding, or diagnosis of a low 
back condition was noted on his August 1989 separation 
examination or a September 1990 VA examination report.  
Although the evidence showed that mild disc narrowing with 
scoliosis was detected in March 1991, the record suggested 
that the condition was caused by a weight-lifting injury that 
same month.  There was no competent medical evidence linking 
the Veteran's in-service injuries to his current back 
condition.  Therefore, the RO denied the claim.  
The Veteran applied to reopen his service connection claim in 
April 2006.  In support of his application, he submitted 
private treatment records from 2001 and 2002 that show that 
he has been diagnosed with recurrent herniated nucleus 
pulposus L4 left, symptomatic disc herniation L5, and 
multiply operated back.  He also proffered copies of service 
medical records from 1986 to 1989 that show several occasions 
where he complained of and was treated for upper and lower 
back injuries.  

 In June 2008, the Veteran's ex-wife submitted a notarized 
letter wherein she asserted that the Veteran injured his back 
during basketball practice in 1974.   She stated that she 
drove him to a medical facility where he was prescribed 
medication and bed rest.  Although she couldn't recall the 
extent of the Veteran's back injury, the Veteran's ex-wife 
stated that he suffered from swelling and pain for 
approximately one month.     

During his July 2008 hearing before the Board, the Veteran 
testified that he first injured his back in 1974 during 
basketball practice.  He stated that he was given pain 
killers and put on bed rest for approximately one week.  He 
reported that he sprained his back several more times in 
March 1987, September 1987, February 1988, and August 1988.  
He asserted that a back condition was not noted on his 
separation examination because the doctor failed to notice 
the back brace he was wearing under his clothes.  He also 
stated that since separating from service, he had undergone 
three surgical procedures to treat the pain in his lower 
back.   

After a thorough review of the record, the Board finds that 
the submitted evidence is not new or material because it is 
cumulative and redundant of the evidence of record at the 
time of the prior final denial.  The previous record 
contained testimony that the Veteran injured his back while 
playing basketball in 1974.  Therefore, the letter submitted 
by the Veteran's ex-wife is not new.  The in-service injuries 
detailed by the Veteran during his hearing were of record and 
acknowledged by the RO in its March 1996 rating decision.  
Therefore, that information is not novel.  Moreover, the 2001 
and 2002 private treatment records simply indicate that the 
back disability that was considered in 1996 has simply gotten 
worse over time.    
In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247 (1999); 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).  The Veteran's claim 
was denied in 1996 because the Veteran failed to meet the 
third prong of the aforementioned test.  Similarly, the 
current record is lacking because it does not contain 
competent medical evidence linking the Veteran's in-service 
injuries to his current back condition.

The Board acknowledges that the Veteran is competent to 
testify about his back pain and associated symptoms, and his 
testimony in that regard is considered credible.  Barr v. 
Nicholson, 21 Vet. App. 303 (Fed. Cir. 2007) (where a 
condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination that is medical in nature and is capable of lay 
observation).  However, as a lay person, he is not competent 
to opine as to medical etiology or to render medical 
opinions.  Barr v. Nicholson, 21 Vet. App. 303 (Fed. Cir. 
2007); Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Washington v. Nicholson, 19 Vet. App. 362 (2005).  
Accordingly, his assertions as to medical causation and 
etiology, absent corroboration by objective medical evidence 
and opinions, lack sufficient probative value to establish a 
nexus between his currently diagnosed back disability and his 
time in service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  Furthermore, his assertions are cumulative of 
contentions considered at the time of the previous denial.

In sum, the Veteran needed to provide medical evidence of a 
nexus between his service and his current back condition in 
order to create a reasonable possibility of an allowance.  
Unfortunately, the evidence submitted is cumulative and 
redundant of the evidence of record at the time of the prior 
final denial and does not raise a reasonable possibility of 
substantiating the Veteran's claim.  Therefore, the Board 
finds that new and material evidence has not been received 
and the claim must remain denied.

ORDER

Service connection for mild disc narrowing with scoliosis, 
L4-5, claimed as low back pain, remains denied because new 
and material evidence has not been received to reopen the 
claim.




____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


